DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The response filed March 16, 2021 (hereafter the “3/16” Reply) has been entered, and Claim 3, 5 and 13 have been canceled.  New Claims 16-21 have been entered.
Claims 1, 2, 4, 6-12, 14, and 15-21 are pending. with Claim 15 withdrawn from consideration as directed to a non-elected invention.  
In the interest of clarity of the record, amended Claim 14 has been rejoined with elected Group I (previous Claims 1-13), now Claims 1, 2, 4, 6-12, 14, and 16-21.    

Drawings
The previous objection to the drawings for reasons corresponding to the sequence inconsistencies and mismatches has been withdrawn in light of amendments to the specification as explained below.    

Specification
The amendment to the Abstract filed with the 3/16 Reply to recite “complementary” instead of “complimentary” is acknowledge.  

The Abstract of the disclosure is objected to because of the following informalities:  there is a typographical error in line 2 in reciting “kit includes first and second oligonucleotide” which should recite --kit includes first and second oligonucleotides--.  
Appropriate correction is required.

In light of amendments to the specification filed with the 3/16 Reply, to introduce page numbers and especially in ¶¶036-038 regarding sequence identifiers, the previous objections to the specification have been withdrawn. 

The following objection has not been previously presented and is necessitated by the substitute specification filed with the 3/16 Reply.  
The disclosure is objected to because of the following informality:  substitute pages 19-20, ¶059, contain Table 3 wherein the formatting has been altered to result in 25 unnumbered rows instead of the 16 unnumbered rows in Table 3 as previously presented; this creates confusion with respect to new Claims 17-18 and 20-21, which refer to the “rows” of Table 3.  
Appropriate correction is required.

Claim Interpretation
A review of amended Claims 1 and 7 finds them to be identical except for the recitation of “a plurality of adaptor oligonucleotide pairs, each of the adaptor oligonucleotide pairs one pair of “adaptor oligonucleotides”), the broadest reasonable interpretation of Claim 7 is that it encompasses more than one ‘pair’ of (i.e. “a plurality of”) first and second adaptor oligonucleotides as present in Claim 1.  

And with respect to embodiments of Claim 1 containing a single pair of first and second “adaptor oligonucleotide” molecules (and identical copies thereof), the recitation of the “first adaptor oligonucleotide” as having “i) a first unique identifier sequence between 5 and 10 nucleotides in length” (emphasis added) is not construed as encompassing a single first adaptor oligonucleotide molecule as having a variable length for the “unique identifier sequence”.  Instead, it construed as a first adaptor oligonucleotide molecule (and copies thereof) as having “i) a first unique identifier sequence” where the “unique identifier sequence” has a length between 5 and 10 nucleotides.  
This is the necessary interpretation because If copies of the first adaptor oligonucleotide molecule were construed as literally containing the variable lengths as recited in Claim 1, then there would be more than one ‘pair’ of first and second adaptor oligonucleotide molecules, which would be directed to embodiments with a “plurality of adaptor nucleotide pairs”, and encompassed by Claim 7 as well as Claim 1.  

Claims 1 and 7 each use the terms “tail sequence” and “common sequence” which are not defined in the claims nor the specification or drawings as filed.  Review in the context of the application as filed, the broadest reasonable interpretation of the terms in relation to the disclosed oligonucleotides, and the claims in particular, is that a “tail sequence” is one end of an oligonucleotide, which is sequentially followed by a “common sequence” and then either a first unique identifier (i.e. “unique identifier sequence” in the claims) or a variable identifier sequence (i.e. “variable length punctuation mark” in the claims).  Additionally, and as presented in the claims, the first and second oligonucleotides are such that when hybridized to each other, the “tail sequence” will be at the 5’ end of one oligonucleotide and the 3’ end of the other (see Figure 1 as filed).  

Claims 1, 2, 4, 6-12, 14, and 16-21 are directed to “kits” comprising first and second oligonucleotides and first and second primers (oligonucleotides) as recited in the claims, which have been interpreted as directed to collections of first and second oligonucleotides and first and second primers (oligonucleotides) as recited in the claims.
And regarding Claim 1’s recitation of a kit :for preparing a library of nucleic acids having adapter sequences for sequencing”, this phrase is only in the preamble of Claim 1 and is interpreted as presenting an intended use of the claimed “kit”.  Thus the phrase is interpreted as having no patentable weight.

Claims 6 and 14 are interpreted in light of the instant specification on pages 18-19, ¶058, as referring to the edit distance three “determined according the Levenshtein distance” and used in the cited reference to Faircloth et al. and in Table 3 of the instant specification.  

Claim Objections –Withdrawn and New
In light of amendments to Claims 1 and 7, the previous objection of the claims because of informalities in typographical errors in “complimentary” has been withdrawn.
 
Claims 16-21 are objected to for references to Tables 1 and 3. 
Regarding the reference in the claims to Tables 1 and 3, Applicant is referred to MPEP 2173.05(s) which states:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant' s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. See  MPEP  § 608.01(m).

It is noted that reproduction of the relevant portions of the Tables in the claims would obviate this objection.

Claim Rejections - 35 USC § 112 - New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
This rejection has not been previously presented and is necessitated by amendment.
The interpretation of Claim 1, with respect to Claim 7, has been explained in the Claim Interpretation section above.  More specifically, the broadest reasonable interpretation of Claim 1 is as encompassing embodiments of a “kit” comprising a first adaptor oligonucleotide and a second adaptor oligonucleotide (which can be termed ‘a pair’ or ‘one pair’ of the same first and second  “adaptor oligonucleotide” molecules, and copies thereof) without additional ‘pairs’ of different first and second “adaptor oligonucleotide” molecules.  
But with respect to embodiments of Claim 1 containing a single pair of first and second “adaptor oligonucleotide” molecules (and identical copies thereof), the recitation of the “first adaptor oligonucleotide” as having “ii) a first variable length punctuation mark between 2 and 4 nucleotides in length” (emphasis added) is ambiguous because it is unclear how a single first cannot be of a variable length within the same first adaptor oligonucleotide molecule.  If copies of the first adaptor oligonucleotide molecule contain the “punctuation mark” with the various lengths recited in Claim 1, then there would be more than one ‘pair’ of first and second adaptor oligonucleotide molecules, which would be directed to embodiments with a “plurality of adaptor nucleotide pairs”, and encompassed by Claim 7 as well as Claim 1.  
This ambiguity in Claim 1 leaves the skilled artisan confused as to the structure of the first and second “adaptor oligonucleotide” molecules that are within embodiments containing a single pair of the oligonucleotides.  This ambiguity renders the scope of Claim 1, as well as dependent Claims 2, 4, 6 and 16-18, indefinite. 
And should the intent of Claim 1 be to encompass more than ‘one pair’ of first and second  “adaptor oligonucleotide” molecules, then dependent Claim 7 would fail to further limit Claim 1 and a rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, would be warranted. 
In the interest of advancing prosecution, and without obviating the need to address this rejection, it is suggested that Applicant consider revising all instances of “variable length punctuation mark” in Claims 1 and 4 to omit “variable length”.  

Claims 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Each of Claims 18 and 21 recites “wherein the combination of the first and second punctuation mark and the first and second unique identifier are selected from rows of Table 3” (emphasis added), which is ambiguous whether the meaning encompasses each individual “combination of the first and second punctuation mark and the first and second unique identifier” as 
1) --selected from [a row] of Table 3--; or 
2) --[individually] selected from [any row] of Table 3-- (including the same row); or 
3) --[individually] selected from [any row] of Table 3-- (but excluding the same row).  
It is noted that possibilities 2) and 3) above would include combinations where the first and second punctuation mark as a pair, and the first and second unique identifier as a pair, are not reverse complements of each other and would not anneal to each other, which may necessitate a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, 1st paragraph.  
In light of the foregoing, Claims 18 and 21 are indefinite.
In the interest of advancing prosecution, and without obviating the need to address this rejection, each of Claims 18 and 21 is interpreted in accordance with possibility 1) above.  

Claim Rejections - 35 USC § 103 – Withdrawn and Maintained
In light of claim amendments and the cancellation of Claims 3, 5 and 13, the previous rejection of Claims 1-5 and 7-13 under 35 U.S.C. 103 as being unpatentable over Bignall et al. (WO 2008/093098 A1) in view of Newman et al. has been withdrawn.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-2, 4, 6-12, 14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bignall et al. (WO 2008/093098 A1 as previously cited) in view of Newman et al. (“Integrated digital error suppression for improved detection of circulating tumor DNA” Nature Biotechnology, 34:547-555 (Mar 2016) with Supplemental content; as previously cited) and Faircloth et al. (“Not All Sequence Tags Are Created Equal: Designing and Validating Sequence Identification Tags Robust to lndels”  PLOS ONE, 7(8), sheets 1-11; cited in IDS filed 12/19/2019).  .  
This rejection has been previously presented with respect to Claim 6 and is necessitated by amendment and new Claims 16-21. 
As an initial matter, both Bignall et al. and Newman et al. are directed to use of adapters to tag, amplify and sequence nucleic acids as a common field of endeavor, and all three documents include the design and selection of sequence tags as a common field of endeavor. 
Regarding Claim 1, Bignall et al. teach a pair of oligonucleotides as an adaptor with tags that are ligated to target DNAs “to code or track the identity of the samples” (see e.g. Figure 3; pg 20, lines 9-16; and pg 21, lines 3-6), which correspond to the first and second oligonucleotides as present in Claim 1.  As seen in Figure 3, their adapters include single 
Bignall et al. further teach a method with ligation of their adapters to a DNA molecule followed by amplification “with two or more sample specific amplification primers to generate amplified nucleic acids, wherein one of said amplification primers comprises a sample specific tag sequence and wherein amplified nucleic acids of each sample comprise said sample specific tag sequence and said sample specific tag sequence differentiates amplified nucleic acids originating from different samples” (see e.g. pg 7, lines 1-8; and Figure 1), where the “one of said amplification primers” correspond to the “second primer” in Claim 1.  
Bignall et al. do not expressly teach their tags in Figure 3 as being molecular identifiers (or “unique identifiers” as presented in Claims 1 and 7).  And while they teach “one of said amplification primers comprises a sample specific tag sequence”, they do not teach a second primer used in the amplification as comprising a sample specific tag sequence as present in Claims 1 and 7.  Bignall et al. also do not teach the one to one mapping between sample identifiers as present in Claims 2 and 12; and they do not teach at least one of a G and C nucleotide as present in Claim 4.  
Bignall et al. also do not teach a pairwise edit distance of at least 3 as recited in Claims 6 and 14 nor sequences in Table 3 as recited in Claims 17-18 and 20-21.  
Newman et al. teach a method of amplifying and sequencing DNA molecules with use of two pairs of “Randomly pair adapters” with “2-4 base molecular barcode specific to both strands” (see Suppl Fig 1a, upper left portion, “(1) Randomly pair adapters with DNA”), which 
Regarding Claims 4, 16 and 19, Newman et al. teach incorporation of “a constant 2-bp sequence (GT) at the ligating end of each tandem adapter, immediately adjacent to the insert barcodes” because “the G was chosen to maintain the GC ‘clamp’ base pair” (see pg 556, right col., second full paragraph).  This teaching thus corresponds to Claim 4’s recitation of “the first variable length punctuation mark includes at least one of a G and a C nucleotide” and also to a C or G nucleotide of Table 1 as presented in Claims 16 and 19.  
And like Bignall et al., Newman et al. do not teach a pairwise edit distance of at least 3 as recited in Claims 6 and 14 nor sequences in Table 3 as recited in Claims 17-18 and 20-21.  
Faircloth et al. teach software to design sequence tags robust to indel and substitution errors (see e.g. Abstract) and that “sequence tags of distance three or greater would mitigate” errors due to using barcode tags where one or two insertions, substitutions, or deletions can turn one into another (see e.g. Figure 1 legend).  Their barcode tags correspond to the unique identifier sequences of Claims 6 and 14.
Faircloth et al. further teach 25 designed sequences, as shown in their Figure 3 on pg 7, include ACCGA, ATCTG, CACCT, CATGA, GAAGT, GGATG, TCAGC, and TGCAT, all eight of which are included in instant Table 3 as encompassed by Claims 17-18 and 20-21.  They are also in rows with a C or G punctuation mark as addressed in the above rejection regarding Claims 4, 16 and 19.
Regarding Claims 1-2, 4, 6-12, 14, 16 and 19, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Bignall et al. by i) substituting their tags (in Figure 3) with sequences of a “2-4 base molecular barcode” and the “GC ‘clamp’” of Newman et al. like molecular identifier ‘tags’ with a pairwise edit distance of three or greater (such as one or more of the eight tags in instant Table 3) as taught by Faircloth et al., and ii) and to use an additional primer with the same sample tag in the Bignall et al. amplification, with the reasonable expectation of successfully improving the Bignall method by mitigating errors due to use of barcodes that can be readily confused via i) above and also improving the Bignall et al. method to include the benefit of both molecule and sample identifiers with the DNAs being ‘tagged’, and to ‘tag’ both strands with the same sample identifier (where Newman et al. expressly teach using ‘tagging’ both strands with the same molecular identifier in Supplemental Figure 1a) via ii) above, all without surprising or unexpected results.   
Additional rationales for the modifications is provided by the skilled person’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results; as use of known techniques (of Newman et al. and 
Response to Applicant Arguments

Applicant arguments in the 3/16 Reply have been fully considered in totality with the evidence of record and the Affidavit under 37 C.F.R. 1.132 by co-inventor Alexander Lovejoy to the extent that they apply to the above rejection.  The arguments and Affidavit are not persuasive as explained below.  
On pages 8-11 of the 3/16 Reply, Applicant first argues with respect to the rejection based on Bignall et al. and Newman et al.: 

    PNG
    media_image1.png
    154
    509
    media_image1.png
    Greyscale

This argument has been rendered moot by the above rejection based upon Bignall et al., Newman et al. and Faircloth et al. 
Applicant next argues as follows:

    PNG
    media_image2.png
    177
    514
    media_image2.png
    Greyscale
 
This is not persuasive because Newman et al. does not present a “teaching away” as Applicant asserts.  The third paragraph (or second full paragraph) from page 548, left col. of Faircloth et al. is as follows (with emphasis added):

    PNG
    media_image3.png
    611
    606
    media_image3.png
    Greyscale

As evident by the above, there is no indication by Newman et al. “that is desirable to minimize the length of the unique identifier” as Applicant alleges.  Instead, and contrary to the allegation, the last two sentences (highlighted above) describe how the Newman et al. technique “allows for reconstruction of [ ] DNA duplexes” and that their “four-bp UIDs yielded sufficient diversity for clinically relevant cfDNA quantities” without general implication for situations other than “clinically relevant cfDNA”.  
Moreover, Bignall et al. teach that “250 samples can be coded by as few as a four base tag, but extra bases may be added to ensure accurate analysis” (see pg 17, lines 16-18).  Considering the above passage from Newman et al., the above teaching by Bignall et al., the teaching of advantageously designed five nucleotide tags by Faircloth et al., and the guidance from MPEP 2145X.D.1. finds that the totality of the teachings “does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
On pages 10-11, Applicant further argues that the Lovejoy Affidavit “lists at least three unexpected results bringing real-world benefits to the kits claimed herein.”  The three are summarized as follows:

    PNG
    media_image4.png
    382
    513
    media_image4.png
    Greyscale

The arguments are not persuasive because as an initial matter, the statements in the Affidavit are not commensurate with the scope of the rejected claims.  Specifically, Affidavit describes results from oligonucleotides with both a unique identifier sequence (UID) and a punctuation mark while independent Claims 1 and 7 are directed to kits with a first and second adapter oligonucleotides where the first has “at least one of i) a first unique identifier sequence between 5 and 10 nucleotides in length, and ii) a first variable length punctuation mark between 2 and 4 nucleotides in length” (emphasis added) and the second has “at least one of i) a second unique identifier sequence complementary to the first unique identifier sequence, and ii) a second variable length punctuation mark complementary to the first variable length punctuation mark” (emphasis added).  Thus the claims encompass embodiments which do not 
The first instance of alleged unexpected properties and benefits is also not persuasive because there is no data provided to demonstrate a comparison between the claimed invention and the molecules and methods of Newman et al. (see MPEP 716.01(c)I. and 716.02).  More specifically, MPEP 716.01(c)I. states that “[o]bjective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results”, but in the instant case there is no objective evidence provided in the Affidavit.  
Treating the statement as based on a comparison between the claimed invention and Newman et al., MPEP 716.02(b) states that a direct or indirect comparison is needed.  The additional statement that “an experiment run with the new adapter scheme has shown 97.3% sensitivity for variants present at 0.25% allele frequency (AF) in an 88 kb panel with 30 million sequencing read pairs. By comparison, earlier studies, which utilized the Newman adapter scheme, showed a higher limit of detection, with over 95% sensitivity at 0.5% AF” (¶7 of the Affidavit) is insufficient because the comparison does not appear to be under the same conditions, such as “an 88 kb panel with 30 million sequencing read pairs” when the Newman et al. molecules and methods were used.  
Next, the second alleged unexpected properties and benefits based on “the shorter adapter sequences [ ] enabled a workflow with fewer PCR cycles, which results in a more uniform molecule recovery” (see ¶7 of the Affidavit) suffers from the same deficiencies as the first one above).  
Last, the third alleged unexpected properties and benefits based on “we achieved a significant reduction of molecule counting artefacts” (see ¶8 of the Affidavit) is not persuasive because the comparative data is presented without clarity as to what was actually compared.  For example, what “longer UIDs” were used in comparison to what sequences according to Newman et al.?  Additionally, and if the “longer UIDs” were those taught by Faircloth et al., the conclusion by the Affiant does not take the Faircloth et al. teachings regarding the advantages of their barcode tags.  
In light of the foregoing, the arguments and Affidavit are not persuasive, and the rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635